DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
Figure(s) 1-24 is/are not properly labeled.  See 37 CFR 1.84(u)(1).
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 1A-11, 13A-20A, 21A-22 and 24.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)
The scale of drawings in Figures(s) 1A-6H, 13A-16E, and 18 is not of sufficient size.  See 37 CFR 1.84(k).
The margins are not of proper size in Figure(s) 1A-24.  See 37 CFR 1.84(g).
Each panel needs to be individually labeled, e.g., FIG. 1A-1G, 2A, 2B, 3A-3D, 4A-4D, 5A-5D, 9A, 9B, 10A, 10B, 13A, 13B, 14A-14F, 16A-16D, 19A, 19B, 20A, 20B, 21A, and 21B.  See 37 CFR 1.84(u)(1) and (2),
The numbering of the sheets of drawings bearing FIG(s). 1A - 24 is not in compliance with all aspects of 37 CFR 1.84(t).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 



Election/Restrictions
Claims 34 and 35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 August 2021.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:


Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
	
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33 depends from now canceled claim 30.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Standard for Definiteness. 
Attention is directed to MPEP 2171 [R-11.2013]:
Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of the inventor or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

Attention is directed to MPEP 2173.02 I [R-07.2015]:
During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008): 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that 
***
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 (“[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).”); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.

Attention is also directed to MPEP 2173.02 III B [R-07.2015], which states in part:
To comply with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 (“Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.”). Examiners should bear in mind that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322 [Fed. Cir. 1989].  (Emphasis added)

Attention is also directed to MPEP 2173.04 [R-07-2015], which states in part:
A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).  (Emphasis added)


Claims 22-29 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 22, and claims 23-29 and 31-33 which depend therefrom, are indefinite with respect to what constitutes the metes and bounds of “collateral cleavage activity”.  A text search of the as-filed disclosure finds support for the term, however, no definition of same is provided.  Further, a text search of all published US patent documents published prior to the priority date of 14 July 2017 did not result in finding the expression being used even once, much less define same. 
Claim 25 is indefinite with respect to what constitutes the metes and bounds of “amplified”.  For example, it is unclear if the term “amplified” is to be limited to natural amplification of a sequence within a cell, and/or is it to encompass amplification assays such as PCR or rolling circle.  While claim 25 has been amended so to recite that “the target nucleic acid molecules to be detected have been amplified by an amplification method”, it is still unclear as to just which method(s) are encompassed by the claim.
Claim 26 is indefinite as it recites several abbreviations and does not provide the meaning for same.  As seen therein, the claim makes reference to “LAMP amplification”, “RPA amplification”, NASBA, SDA, HDA, SPIA, NEAR, TMA, and SMAP2.
Claim 31 is indefinite with respect to what the abbreviations “HEX” and “BHQ1” are to mean.

Response to argument
At pages 4-5 of the response of 23 November 2021, hereinafter the response, applicant’s representative traverses the rejection of claims under 35 USC 112(b).  At page 4, bridging to page 5 of the response said representative asserts:
Applicant submits, the term “collateral cleavage activity” would be readily recognized and used by one of ordinary skill in the art. As an example, “collateral cleavage activity” is utilized in Gootenberg et al., Science, 356(6336):438-442 (2017), reference in the present specification at p. 3, lines 3-11 and cited in the Information Disclosure Statement submitted on In addition to the understanding existing in the art, the present specification provides ample description of “collateral cleavage activity. The specification, for example at p. 14, lines 2-11, describes the cleavage activity of the enzymes of the present disclosure. Figure 8 provides a schematic of the enzymatic activity. Figures 22-24 describe and demonstrate the collateral cleavage activity. Those of ordinary skill in the art would clearly understand the meaning of this term for the purposes of the present claims and in view of the present application.

This argument has been fully considered and has not been found persuasive.  Attention is directed to MPEP 2145 I [R-08.2012].
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

It is noted that applicant’s representative offers a publication as though it is expert testimony.  The situation at hand is analogous to that of Ex parte Gray (BPAI, 1989) 10 USPQ2d 1922 where it was held that publications do not qualify as either evidence or expert testimony such as that provided in a declaration under 37 CFR 1.132.  As set forth at 1928, 
The reason for requiring declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001.  

The present showing does not provide such assurances.
In addition to the above, it is noted that said representative directs attention to Figures 22-24 which, for convenience, are reproduced below.  

    PNG
    media_image2.png
    249
    447
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    441
    277
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    345
    462
    media_image4.png
    Greyscale

As is evidenced above, the three figures identified by said representative are wholly silent as to what constitutes the metes and bounds of “collateral cleavage activity”.  
In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection is maintained.

At page 5 of the response said representative asserts:
The abbreviations recited in claims 26-29 and 31 are common abbreviations readily used and known in the art. One of ordinary skill in the art, reading the present disclosure, would clearly understand the meaning of these terms for the purposes of the present claims in view of the present application.

This argument has been fully considered and has not been found persuasive.  Attention is again directed to MPEP 2145 I [R-08.2012].
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.

The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of 

In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection is maintained.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-29 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
For convenience, claim 22, the sole independent claim pending, is reproduced below.

    PNG
    media_image5.png
    254
    530
    media_image5.png
    Greyscale


As is evidenced above, claim 122 has been amended so to state the step of “detecting cleavage of the nucleic acid probe; wherein the detectably labeled nucleic acid probe comprises a fluorescent signal label”.
It is noted with particularity that there is no requirement that the fluorescent signal label does not produce a signal prior to any cleavage.  Given such, it stands to reason that any fluorescent label detectable prior to cleavage would also be detectable post cleavage.  
As seen in dependent claim 32, one sees that “detecting cleavage of the nucleic acid probe comprises detecting fluorescence”; and in claim 33, “detecting fluorescence comprises using a microplate reader or a fluorescence spectrophotometer.”  
It stands to reason that if a fluorescent label is present, it would be detectable whether it is, or is not, associated with any probe, much less be associated with a hybridized probe, and lesser still be associated with a fragmented probe.  
As seen in dependent claim 31, one is to employ a fluorescent label and “a quenching group”.  As presently worded, the claim does not specify the distance the fluorescent group and 
For example, when testing the quencher BHQ it was found that when the fluorophore and the BHQ were separated by 3 nucleotides the fluorophore did not fluoresce at all when polymerized. Further, when the fluorophore and BHQ were separated by 14 nucleotides the background was too high.

In addition to the above-identified issues, it is noted that the method of claim 22 is limited to “a Cas12 protein having collateral cleavage activity”, and that dependent claim 24 provides a Markush Group of Cas12 proteins.  For convenience, claim 24 is reproduced below.

    PNG
    media_image6.png
    77
    585
    media_image6.png
    Greyscale

A review of the disclosure fails to find where applicant has indicated the commercial availability of each of the listed Cas12 proteins.  Further, a review of the disclosure fails to find where applicant has indicated that cell lines that produce each of the specified Cas12 proteins has been deposited with a depository under the terms of the Budapest Treaty. Given such, it stands to reason that absent such essential starting materials, one could not practice the full scope of the claimed invention.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 22-29 and 31-33 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
Response to argument
At pages 5-7 of the response said representative traverses the rejection of claims under 112(a) for not satisfying the enablement requirement.  At page 6 of the response said representative asserts:
Thus, without addressing the merits of the rejection, and solely to advance prosecution, Applicant has amended claim 22 to recite, in part, “the detectably labeled nucleic acid probe comprises a fluorescent signal label; wherein the fluorescent signal label is luminescent after the nucleic acid probe is cleaved.” Claims 31 and 32, as amended, depend directly from claim 22. Thus, Applicant submits that if a fluorescent signal label is present, it would not be detectable whether it is, or is not, associated with any probe. The fluorescent signal label is only detectable upon cleavage of the nucleic acid probe.  (Emphasis in original)

The above argument has been considered and has not been found persuasive as the claim does not require that the label is “only detectable upon cleavage of the nucleic acid probe”.  While the claim requires that “the fluorescent signal label is luminescent after the nucleic acid probe is cleaved”, there is no requirement that it not be producing a fluorescent signal prior to the nucleic acid probe being cleaved.  Give such, it stands to reason that the fluorescent label can be producing a signal both before and after the probe is cleaved.  In such a scenario one would not be able to determine when or if a target nucleic acid molecule is present. 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 22-29 and 31-33 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0381038 A1 (Li et al.).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Bradley L. Sisson/Primary Examiner, Art Unit 1634